Case 1:20-cv-03289-NRN Document 1 Filed 11/04/20 USDC Colorado Page 1 of 4




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLORADO

Civil Action Number 1:20-cv-03289

Stephanie A. Gutierrez,
Ricky R. Gutierrez,
       Plaintiffs,

v.

Cornerstone Home Lending, Inc.,
Trans Union, LLC,
Equifax Information Services, LLC,
       Defendants.
______________________________________________________________________________
                                   COMPLAINT
______________________________________________________________________________

1. Plaintiff Stephanie A. Gutierrez is an individual located in Erie, CO.

2. Plaintiff Ricky R. Gutierrez is an individual located in Erie, CO.

3. Defendant Cornerstone Home Lending, Inc. (“Cornerstone”) is a Texas corporation located

     at 1177 West Loop South, Suite 700, Houston, TX 77027.

4. Defendant Trans Union, LLC ("Trans Union") is a limited liability company, located at 555

     W Adams St, Chicago, IL 60661.

5. Defendant Equifax Information Services, LLC ("Equifax") is a limited liability company,

     located at 1550 Peachtree St NW, Atlanta, GA 30309.

6. In October 2018, Plaintiffs took out a personal mortgage loan, which was serviced by

     Defendant Cornerstone.

7. In June 2020, the Plaintiffs refinanced their mortgage loan with Defendant Cornerstone, and

     the loan was paid off in full on June 30, 2020.

8. Much to Plaintiffs surprise, in July 2020, Defendant Cornerstone reported that Plaintiffs were

     30 days late.
Case 1:20-cv-03289-NRN Document 1 Filed 11/04/20 USDC Colorado Page 2 of 4




9. Plaintiffs disputed the loan status with Defendant Cornerstone, who refused to fix the error.

10. After being rebuffed by Cornerstone, Plaintiffs disputed the inaccurate credit reporting with

   Experian, Trans Union and Equifax, which included proving proof of payment, objectively

   showing that the loan was not paid late.

11. On information and belief, Experian, Trans Union and Equifax, notified Defendant

   Cornerstone of Plaintiffs’ dispute via the e-Oscar system by sending an ACDV form, and

   proof of payments and other relevant information as an ‘image’ to the ACDV form.

12. Further, Experian, Trans Union and Equifax, as a matter of policy, carbon copy each other on

   the dispute results to look for inconsistent responses, which is one tool that the credit bureaus

   look for to determine whether a source is reliable.

13. Defendant Cornerstone responded to Experian that the 30-day late status was inaccurate, and

   that it should be corrected to say ‘Paid/Closed – never late.’

14. Defendant Cornerstone responded to Trans Union that the loan was paid off, and that the

   status was ‘Account 30 days past due date.’ Notably, it is impossible for a loan to be both

   paid off and simultaneously 30 days past due. Defendant Cornerstone also falsely certified to

   Trans Union that it had reviewed the relevant documentation as part of its investigation that

   Trans Union had sent it, when in reality it had not.

15. Defendant Cornerstone responded to Equifax that the loan was paid off, and that the status

   was ‘Account 30 days past due date.’ Notably, it is impossible for a loan to be both paid off

   and simultaneously 30 days past due. Defendant Cornerstone also falsely certified to Equifax

   that it had reviewed the relevant documentation as part of its investigation that Equifax had

   sent it, when in reality it had not.
Case 1:20-cv-03289-NRN Document 1 Filed 11/04/20 USDC Colorado Page 3 of 4




16. On information and belief, Defendants Equifax and Trans Union received carbon copies of

   Cornerstone’s responses to Experian, which were the opposite of how Cornerstone reported

   the loan status to them, and their computers are supposed to flag this inconsistent reporting as

   a factor to consider when determining whether the information is inaccurate and whether the

   furnisher is a reliable source of information.

17. Defendants Trans Union and Equifax then responded to Plaintiff that the inaccurate 30-day

   late status was not going to be changed. For their part, they did nothing other than parrot the

   response received by Cornerstone.

                             COUNT I, Fair Credit Reporting Act

18. Defendants Trans Union and Equifax negligently and willfully violated 15 U.S.C. § 1681i by

   failing to perform a reasonable re-investigation into Plaintiffs’ disputes, including not

   reviewing and considering the supporting documentation that Plaintiffs sent in with the

   dispute which objectively proved that the loan was not late. As a matter of company policy,

   Equifax and Trans Union outsourced the handling of the reinvestigations to the low wage

   operations center in India run by third party vendors who are trained to simply copy whatever

   the data furnisher position is, a practice known in the industry as ‘parroting’ or sometimes

   also called ‘the creditor is God’, which has been widely condemned by several appellate

   courts. Both Equifax and Trans Union also failed to consider how Cornerstone reported the

   loan inconsistently to Experian, and that it had reported the loan as both paid off and past

   due, when it is not possible for a loan to be both paid off and past due simultaneously.

19. Defendant Cornerstone negligently and willfully violated 15 U.S.C. § 1681s-2(b) by failing

   to modify, correct and/or delete inaccurate information after it could not be verified; failing

   to perform a reasonable investigation into Plaintiffs’ disputes, and by failing to accurately
Case 1:20-cv-03289-NRN Document 1 Filed 11/04/20 USDC Colorado Page 4 of 4




   report the results of its investigations to the consumer reporting agencies, one of which was

   that Plaintiffs disputed the inaccurate reporting. Cornerstone failed to review and consider its

   own loan file, which sustained Plaintiffs’ disputes, failed to review the information that Trans

   Union and Equifax had sent it as an image to the ACDV, and also failed to consider that it

   had previously corrected the false reporting with Experian. Cornerstone also failed to report

   the loan status as disputed, which is accomplished by reporting compliance condition code

   XB, which translates to account disputed by consumer, and it was inaccurate and misleading

   to report the loan status as past due without reporting Plaintiffs’ dispute.

20. Defendants’ violations of the FCRA caused Plaintiffs actual damages to be determined at

   trial, including harm to credit rating, inconvenience, and emotional distress.


WHEREFORE, Plaintiffs pray for the following relief:

   a) Actual damages to be determined at trial;

   b) Punitive damages to be determined at trial;

   c) Attorney fees and costs;

   d) For such other relief as may be proper.


s/ Matthew R. Osborne
11178 Huron St., Ste 7
Northglenn, CO 80234
(303) 759-7018
matt@mrosbornelawpc.com


Attorney for Plaintiffs

PLAINTIFFS HEREBY DEMAND TRIAL BY JURY
